O’SCANNLAIN, Circuit Judge,
dissenting:
The majority holds that the final environmental impact statement prepared by the State of Alaska and the Federal Highway Administration violates the National Environmental Policy Act, 42 U.S.C. § 4321 et seq., by failing to consider certain alternatives to the State’s proposed plan to improve surface transportation to Juneau, Alaska. I respectfully dissent.
I
Under the National Environmental Policy Act (“NEPA”), a federal agency proposing a major action “significantly affecting the quality of the human environment” must prepare an environmental impact statement (“EIS”) that includes a “detailed” account of the “alternatives to the proposed action.” 42 U.S.C. § 4332(2)(C)(iii). The EIS must “[rigorously explore and objectively evaluate all reasonable alternatives, and for alternatives which were eliminated from detailed study, briefly discuss the reasons for their having been eliminated.” 40 C.F.R. § 1502.14(a).
“NEPA itself does hot mandate particular results.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989). Rather, it “simply prescribes the necessary process” by which agencies must take a “hard look” at the environmental consequences of their proposed actions. Id. (internal quotation marks omitted). Accordingly, the question in this case is not whether the final EIS prefers the wrong alternative, but rather whether it considers a reasonable range of alternatives. As we explained in Headwaters, Inc. v. BLM, 914 F.2d 1174 (9th Cir.1990):
Section 4332 does not require the consideration of alternatives whose effect cannot be reasonably ascertained, and whose implementation is deemed remote and speculative. Nor must an agency consider alternatives which are infeasible, ineffective, or inconsistent with the basic policy objectives for the manage*1060ment of the area. Finally, NEPA does not require a separate analysis of alternatives which are not significantly distinguishable from alternatives actually considered, or which have substantially similar consequences. Thus, an agency’s consideration of alternatives is sufficient if it considers an appropriate range of alternatives, even if it does not consider every available alternative.
Id. at 1180 (internal quotation marks and citations omitted).
II
The majority holds that the final EIS fails to consider certain alternatives for improving surface transportation to Juneau. According to the majority, the final EIS does not consider the possibility of improving ferry service by maximizing the use of existing infrastructure. Maj. Op. at 1053-54. In my view, however, the final EIS includes just such an alternative: the No Action Alternative.
As the final EIS explains, the No Action Alternative is based on the absence of capital improvements to ferry service in Lynn Canal. Thus, unlike the other alternatives considered in the final EIS, the No Action Alternative includes no new highways, terminals, or ferries. It is not the case, however, that the Alternative contemplates no new improvements at all. The final EIS makes clear that the No Action Alternative presumes the continued implementation of non-capital improvements, including measures designed to make the most of existing infrastructure. Indeed, the final EIS expressly considers “deploying different vessels,” “changing schedules,” and “experimenting] with different levels and types of service in Lynn Canal” as part of the No Action Alternative.
The majority asserts that the final EIS “expressly acknowledged that the No Action Alternative would provide reduced, not improved, ferry services.” Maj. Op. at 1058. The suggestion is that the Alternative does not seriously contemplate improvements in ferry service if it anticipates that such a reduction would occur. The acknowledgment to which the majority refers, however, must be read in context. The relevant portion of the final EIS states: “The No Action Alternative is a reduction below the current level of service due to reduced mainliner frequency in Lynn Canal. Mainliner frequency would be reduced because of projected reduction in the number of mainliners operating in the [Alaska Marine Highway System or AMHS].” (emphases added). In short, the reduction in service would be caused by a lack of capital improvements, ie., of new ferries servicing the canal. That the No Action Alternative presumes such a reduction says nothing about whether the Alternative contemplates the possibility of non-capital improvements. Just because there would be a reduction in service from the lack of new ferries does not mean that measures to maximize the efficiency of the existing infrastructure have been ignored.
The majority also faults the final EIS for not specifically considering the suggestion by the Southeast Alaska Conservation Council (“SEACC”) to improve ferry transportation by reassigning two mainline vessels to service in Lynn Canal. NEPA, however, “does not require the consideration of alternatives ... whose implementation is deemed remote and speculative.” Headwaters, 914 F.2d at 1180. Here, implementation of SEACC’s suggestion is both. As explained in the final EIS, the No Action Alternative “is based on the most likely AMHS operations in the absence of any capital improvements specific to Lynn Canal,” as reflected in the 2004 Southeast Alaska Transportation Plan (“SATP”) developed by the Alaska Department of Transportation and Public Facilities (emphasis added). SEACC’s proposal to reassign two mainline vessels to round-*1061trip service in the canal is inconsistent with the SATP. Given that the SATP represents “a comprehensive, intermodal, long-range transportation plan” for the region, Alaska Stat. § 44.42.050(a), any possibility of implementing SEACC’s proposal is remote and speculative.
Moreover, NEPA does not require the consideration of “alternatives which are infeasible, ineffective, or inconsistent with the basic policy objectives for the management of the area.” Headwaters, 914 F.2d at 1180. As the final EIS notes, reassigning two mainline vessels to round-trip service in the Lynn Canal would come “at the expense of service elsewhere.” Although it is true, as the majority points out, that the final EIS considers other alternatives that “would increase costs for the state and could have the ripple effect of reducing service elsewhere,” Maj. Op. at 1057, the costs associated with SEACC’s proposal are qualitatively different. By diverting vessels from one route to another in contravention of the SATP, the State would be directly depriving another area of committed resources. It was not arbitrary or capricious for the State to conclude that what amounts to robbing Peter to pay Paul would be “infeasible, ineffective, or inconsistent with the basic policy objectives of the area.”
For these reasons, I believe the State reasonably concluded that SEACC’s proposal to reassign mainline vessels did not require separate analysis. Because the final EIS considers a reasonable range of alternatives, it meets the requirements of NEPA. Accordingly, I would reverse the judgment of the district court.